UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of (Amendment No. 1)* GRILL CONCEPTS, INC. (Name of Issuer) COMMON STOCK, $0.00004 par value per share (Title of Class of Securities) 398502104 (CUSIP Number) DAVID A. GARCIA, ESQ. HALE LANE 5 FLOOR RENO, NEVADA89511 (775) 327-3000 Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) March 3, 2008 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. o Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 398502104 Page 2 of 4 1. Names of Reporting Persons. CHARLES N. MATHEWSON 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Source of Funds (See Instructions) PF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization UNITED STATES 7. Sole Voting Power 905,947 8. Shared Voting Power Number of Shares Beneficially 0 Owned by 9. Sole Dispositive Power Person With: 905,947 10. Shared Dispositive Power 0 11. Aggregate Amount Beneficially Owned by Each Reporting Person 905,947 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o 13. Percent of Class Represented by Amount in Row (11) 10.25% 14. Type of Reporting Person (See Instructions) IN CUSIP No. 398502104 Page3 of 4 This Amendment No.1 to Schedule13D (“Amendment No.1”) relating to Grill Concepts, Inc., a Delaware corporation (the “Company”), is being filed on behalf of the undersigned to amend the Schedule13D filed with the Securities and Exchange Commission on January 30, 2008 (the “Schedule13D”). The Schedule13D is filed with respect to the shares of Common Stock of the Company (the “Shares”).Capitalized terms used and not defined herein have the same meanings as in the Schedule13D. Items 3 and 5 of the Schedule 13D are hereby amended to read in full as set forth below.Except as specifically provided herein, this Amendment No.1 does not modify any of the information previously reported on the Schedule13D. ITEM3. SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION. All purchases of Shares have been funded from the funds resident in the Trust and no purchases have been funded by borrowing of any sort.To date, the Trust has made open market purchases of 749,077 Shares for an aggregate purchase price of $3,119,286 (representing approximately 58 purchase transactions from
